DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination based on the request for continued examination and amendment filed 12/15/2020.
Claims 1, 11, and 20 are amended.
Rejections under 35 USC 103 for claims 1-20 are withdrawn in view of their amendment and arguments presented by the applicant.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, a mental process, without a claimed practical application whose additional elements do not add significantly more individually or in combination.
Indication of potentially allowable subject matter for claims 1-20, subject to the current rejections under 35 U.S.C. 101.
This action is made non-final.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, 
With respect to claim 1, applying step 1, the preamble of independent claim 1 claims a method so this claim falls within the statutory category of a process.
In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method for evaluating productive congestion within an architectural space design, comprising: 
generating a space analysis graph for the architectural space design; 
determining a traversal value for at least a first node of a plurality of nodes included in the space analysis graph; 
determining a centroid of a node group comprising the plurality of nodes;
determining a path within the space analysis graph from at least the first node to the centroid; and 
 determining a productive congestion metric based on at least the path from the first node to the centroid and the traversal value of the first node.
The limitation of “generating a space analysis graph for the architectural space design;” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). 
The limitation of “determining a traversal value for at least a first node of a plurality of nodes included in the space analysis graph;” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally with the use of pen and paper determine a traversal value for at least a first node.
The limitation of “determining a centroid of a node group comprising the plurality of nodes;” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally determine the centroid of a group of nodes.
The limitation of “determining a path within the space analysis graph from at least the first node to the centroid;” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally determine a path from a first node to the centroid of a group of nodes within the space analysis graph.
The limitation of “determining a productive congestion metric based on at least the path from the first node to the centroid and the traversal value of the first node.” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally determine a metric based on the previous steps from the path and traversal value.
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use. In particular, the claim recites one additional limitation:  “A method for evaluating productive congestion within an architectural space design, comprising: ”.
This additional limitation must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application.
The claim, as a whole, is linked to architectural space design, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actually affecting or implementing the architectural space design. Thus, the claim as a whole is directed to a general field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis 
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
With respect to claim 11, applying step 1, the preamble of independent claim 1 claims an apparatus so this claim falls within the statutory category of a machine.
In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: 
generating a space analysis graph for the architectural space design; 
determining a traversal value for at least a first node of a plurality of nodes included in the space analysis graph; 
determining a centroid of a node group comprising the plurality of nodes;
determining a path within the space analysis graph from at least the first node to the centroid; and 
 determining a productive congestion metric based on at least the path from the first node to the centroid and the traversal value of the first node.
generating a space analysis graph for the architectural space design;” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally with the use of pen and paper generate a space analysis graph that represents an architectural space design.
The limitation of “determining a traversal value for at least a first node of a plurality of nodes included in the space analysis graph;” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally with the use of pen and paper determine a traversal value for at least a first node.
The limitation of “determining a centroid of a node group comprising the plurality of nodes;” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally determine the centroid of a group of nodes.
The limitation of “determining a path within the space analysis graph from at least the first node to the centroid;” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally determine a 
The limitation of “determining a productive congestion metric based on at least the path from the first node to the centroid and the traversal value of the first node.” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally determine a metric based on the previous steps from the path and traversal value.
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present generic computer components. In particular, the claim recites one additional limitation:  “One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of”. The inclusion of the use of generic computer elements “One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of” do not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea. The claim is therefore directed to an abstract idea.
This additional limitation must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application.

Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered well understood, routine, and conventional. The additional limitation of “One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of”, stated at this level of generality and under a broadest reasonable interpretation, refers to generic computer memory used for data storage and a generic processor of processing data and is not significantly more because the courts have found Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities 
For the foregoing reasons, claim 11 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
Independent claim 20 is directed to substantially the same subject matter as independent claim 11 and is rejected under similar rationale and further failure to add significantly more. Independent claim 20 does include the additional elements of “a memory that stores instructions, and a processor that is coupled to the memory and, when executing the instructions, is configured to:”, which is substantially the same subject matter as independent claim 11 and is rejected under similar rationale and further failure to add significantly more.
Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “wherein the architectural space design comprises one or more boundaries, one or more movement source points, and one or more movement sink points.” (mental process). The claim language provides what the data underlying the mental process represents. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 3 is dependent on independent claim 1 and dependent claim 2 and includes all the limitations of claims 1 and 2. Claim 3 recites “wherein a boundary included in the one or more boundaries comprises a polyline.” (mental process). The claim language provides what the data underlying the mathematical concept represents. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claims 4 and 12 are dependent on independent claims 1 and 11 respectively and includes all the limitations of claims 1 and 11. Claim 4 recites “wherein generating the space analysis graph comprises: generating a grid of nodes and a first set of edges, wherein each edge included in the first set of edges connects a node in the grid of nodes to an adjacent node in the grid of nodes;” (mathematical relationships/equations) “overlaying the grid of nodes and the first set of edges onto the architectural space design;” (mathematical relationships/equations) “removing one or more edges included in the first set of edges that intersect one or more boundaries included in the architectural space design;” (mathematical relationships/equations) “generating a second set of edges, wherein each edge included in the second set of edges connects a movement source point included in the architectural space design to a node in the grid of nodes adjacent to the movement source point; and” (mathematical relationships/equations) “generating a third set of edges, wherein each edge included in the third set of edges connects a movement sink point included in the architectural space design to a node in the grid of nodes adjacent to the movement sink point.” (mathematical relationships/equations). The claim language provides what the data underlying the 
Claim 5 is dependent on independent claim 1 and dependent claim 4 and includes all the limitations of claims 1 and 4. Claim 5 recites “wherein the nodes in the grid of nodes are evenly spaced.” (mental process). The claim language provides what the data underlying the mathematical concept represents. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claims 6 and 14 are dependent on independent claims 1 and 11 respectively, and includes all the limitations of claims 1 and 11. Claim 6 recites “wherein determining the traversal value for the first node comprises: determining, for a first movement source point included in the space analysis graph, a shortest path in the space analysis graph from the first movement source point to a first movement sink point included in the space analysis graph;” (mathematical relationships/equations) “determining that the first node is located along the shortest path; and” (mathematical relationships/equations) “in response, increasing the traversal value of the first node.” (mathematical relationships/equations). The 
Claim 7 is dependent on independent claim 1 and dependent claim 6 and includes all the limitations of claims 1 and 6. Claim 7 recites “wherein determining the traversal value for the first node further comprises dividing the traversal value of the first node between the first node and one or more adjacent nodes of the first node. (mathematical relationships/equations). The claim language provides what the data underlying the mathematical concept represents. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claims 8 and 17 are dependent on independent claims 1 and 11 respectively, and includes all the limitations of claims 1 and 11. Claim 8 recites “wherein determining the path within the space analysis graph from the first node to the centroid comprises determining a shortest path from the first node to the centroid.” (mathematical relationships/equations). The claim language provides what the data underlying the mathematical concept represents. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial 
Claims 9 and 18 are dependent on independent claims 1 and 11 respectively, and includes all the limitations of claims 1 and 11. Claim 9 recites “wherein the productive congestion metric is based on the length of the path from the first node to the centroid.” (mathematical relationships/equations). The claim language provides what the data underlying the mathematical concept represents. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Dependent claim 18 is directed to substantially the same subject matter, are rejected under similar rationale and further failure to add significantly more.
Claims 10 and 19 are dependent on independent claims 1 and 11, and dependent claims 9 and 18 respectively and includes all the limitations of claims 1 and 9, and 11 and 18, respectively. Claim 10 recites “wherein the length of the path from the first node to the centroid is weighted by the traversal value of the first node.” (mathematical relationships/equations). The claim language provides what the data underlying the mathematical concept represents. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Dependent 
Claim 13 is dependent on independent claim 11 and dependent claim 12 and includes all the limitations of claims 11 and 12. Claim 13 recites “wherein the nodes in the grid of nodes are spaced in accordance with a defined grid resolution.” (mathematical relationships/equations). The claim language provides what the data underlying the mathematical concept represents. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 15 is dependent on independent claim 11 and dependent claim 14 and includes all the limitations of claims 11 and 14. Claim 15 recites “wherein the increase of the traversal value of the first node is weighted by a weight associated with a pairing of the first movement source point and the first movement sink point.” (mathematical relationships/equations). The claim language provides what the data underlying the mathematical concept represents. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 16 is dependent on independent claim 11 and includes all the limitations of claim 11. Claim 16 recites “wherein determining the centroid of the plurality of nodes comprises determining the centroid based on at least coordinates of the first node, wherein the coordinates of the first node are weighted by the traversal value of the first node.” (mathematical relationships/equations). The claim language provides what the data underlying the mathematical concept represents. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Indication of Allowable Subject Matter
The following is an examiner’s statement of reasons for the indication of allowable subject matter, subject to the rejections under 35 U.S.C. 101: claims 1-20 are considered allowable, subject to the rejections under 35 U.S.C. 101, since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “determining a centroid of a node group comprising the plurality of nodes; determining a path within the space analysis graph from at least the first node to the centroid; determining a productive congestion metric based on at least the path from the first node to the centroid and the traversal value of the first node.” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 11, and 20 of the instant application (as supported in specification e.g. para. [0033] and [0053] and FIGs. 4A).
Prior Art of Record
The Prior art of reference Das (Subhajit Das et. al., Space Plan Generator, Conference: Acadia 2016, October 2016, pgs. 106-115) discloses:  	(Das: pg. 108 “Nassar (2010) presented new findings in graph theory with direct 
The Prior art of reference Schaumann (Davide Schaumann et. al., A computational framework to simulate human spatial behavior in built environments, SimAUD 2016 May 16-18 London, UK, 2016 Society for Modeling & Simulation International (SCS), pgs. 121-128) discloses:  	(Schaumann: pgs. 123-124, where modeling considers the space and human behaviors, pg. 126, where an Autodesk product was used for the modeling, pg. 127 “The simulation shows not only that interferences occur, but also where and when they might occur. This can lead to spatial as well as procedural decisions, such as widening the corridor next to the nurses’ station, which will reduce congestion, or changing visiting hours such that they will not interfere with the nurses scheduled tasks. Such decisions will be made by the appropriate stakeholders. The intent of the simulation is to help them identify possible causes of problems, and visualize, or analyze, the impact of design changes.”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525.  The examiner can normally be reached on generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.